141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Vernon Ball, Appellant,v.Zales Corp.;  Bailey, Banks & Biddle, Appellees.
No. 97-2978.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 19, 1998Filed:  April 2, 1998

Appeal from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Vernon Ball appeals from the district court's1 order dismissing his employment discrimination action with prejudice pursuant to Federal Rules of Civil Procedure 37(b) and 41(b).  After careful review of the record and the parties' briefs, we deny Ball's motion for appointment of counsel, and we conclude that the district court did not abuse its discretion in dismissing the action for the reasons it stated.  See First Gen. Resources Co. v. Elton Leather Corp., 958 F.2d 204, 206 (8th Cir.1992) (per curiam) (Rule 41(b) standard of review);  Avionic Co. v. General Dynamics Corp., 957 F.2d 555, 558 (8th Cir.1992) (Rule 37(b) standard of review).  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE E. RICHARD WEBBER, United States District Judge for the Eastern District of Missouri